Title: From John Adams to George Washington Adams, 3 April 1820
From: Adams, John
To: Adams, George Washington,Adams, John



dear George & John
Montezillo April 3d. 1820

If you can obtain leave of absence I wish for the pleasure of your Company here on the twelfth of the month—and I wish you to present my Compliments to the President, and Tutors whose consent is requisite, and ask the favour of them
There is not any topick of Conversation here, but the horrours of duelling—and Mail Robbers, we do not meddle with politicks—
love to John—and am affectionately / your Grandfather
John Adams